FOR PUBLICATION

  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,               No. 15-10117
                Plaintiff-Appellee,
                                           D.C. No.
                v.                      3:14-cr-00016-
                                           MMC-3
STEVE MCINTOSH,
            Defendant-Appellant.


     Appeal from the United States District Court
        for the Northern District of California
  Maxine M. Chesney, Senior District Judge, Presiding

UNITED STATES OF AMERICA,               No. 15-10122
                Plaintiff-Appellee,
                                           D.C. No.
                v.                      1:13-cr-00294-
                                         LJO-SKO-1
IANE LOVAN,
              Defendant-Appellant.
2           UNITED STATES V. MCINTOSH

UNITED STATES OF AMERICA,                No. 15-10127
                Plaintiff-Appellee,
                                            D.C. No.
                v.                       1:13-cr-00294-
                                          LJO-SKO-3
SOMPHANE MALATHONG,
           Defendant-Appellant.



UNITED STATES OF AMERICA,                No. 15-10132
                Plaintiff-Appellee,
                                            D.C. No.
                v.                       1:13-cr-00294-
                                          LJO-SKO-2
VONG SOUTHY,
               Defendant-Appellant.



UNITED STATES OF AMERICA,                No. 15-10137
                Plaintiff-Appellee,
                                            D.C. No.
                v.                       1:13-cr-00294-
                                          LJO-SKO-4
KHAMPHOU KHOUTHONG,
           Defendant-Appellant.


     Appeals from the United States District Court
         for the Eastern District of California
     Lawrence J. O’Neill, District Judge, Presiding
             UNITED STATES V. MCINTOSH                   3

UNITED STATES OF AMERICA,               No. 15-30098
                Plaintiff-Appellee,
                                          D.C. No.
                 v.                    2:12-cr-00016-
                                          WFN-1
JERAD JOHN KYNASTON, AKA Jared
J. Kynaston, AKA Jerad J.
Kynaston; SAMUEL MICHAEL
DOYLE, AKA Samuel M. Doyle;
BRICE CHRISTIAN DAVIS, AKA Brice
C. Davis; JAYDE DILLON EVANS,
AKA Jayde D. Evans; TYLER SCOTT
MCKINLEY, AKA Tyler S.
McKinley,
              Defendants-Appellants.


    Appeal from the United States District Court
       for the Eastern District of Washington
Wm. Fremming Nielsen, Senior District Judge, Presiding
4             UNITED STATES V. MCINTOSH

IN RE IANE LOVAN,                      No. 15-71158

                                          D.C. No.
IANE LOVAN,                            1:13-cr-00294-
                         Petitioner,    LJO-SKO-1

                 v.

UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF
CALIFORNIA, FRESNO,
                      Respondent,

UNITED STATES OF AMERICA,
            Real Party in Interest.



IN RE SOMPHANE MALATHONG,              No. 15-71174

                                          D.C. No.
SOMPHANE MALATHONG,                    1:13-cr-00294-
                         Petitioner,    LJO-SKO-3

                 v.

UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF
CALIFORNIA, FRESNO,
                      Respondent,

UNITED STATES OF AMERICA,
            Real Party in Interest.
            UNITED STATES V. MCINTOSH                   5

IN RE VONG SOUTHY,                     No. 15-71179

                                          D.C. No.
VONG SOUTHY,                           1:13-cr-00294-
                         Petitioner,    LJO-SKO-2

                v.

UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF
CALIFORNIA, FRESNO,
                      Respondent,

UNITED STATES OF AMERICA,
            Real Party in Interest.



IN RE KHAMPHOU KHOUTHONG,              No. 15-71225

                                          D.C. No.
KHAMPHOU KHOUTHONG,                    1:13-cr-00294-
                         Petitioner,    LJO-SKO-4

                v.
                                         OPINION
UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF
CALIFORNIA, FRESNO,
                      Respondent,

UNITED STATES OF AMERICA,
            Real Party in Interest.
6                UNITED STATES V. MCINTOSH

                Petitions for Writ of Mandamus

           Argued and Submitted December 7, 2015
                  San Francisco, California

                      Filed August 16, 2016

    Before: Diarmuid F. O’Scannlain, Barry G. Silverman,
             and Carlos T. Bea, Circuit Judges.

                 Opinion by Judge O’Scannlain


                           SUMMARY*


                          Criminal Law

    In ten consolidated interlocutory appeals and petitions for
writs of mandamus arising from three district courts in two
states, the panel vacated the district court’s orders denying
relief to the appellants, who have been indicted for violating
the Controlled Substances Act, and who sought dismissal
of their indictments or to enjoin their prosecutions on the
basis of a congressional appropriations rider, Consolidated
Appropriations Act, 2016, Pub. L. No. 114-113, § 542, 129
Stat. 2242, 2332-33 (2015), that prohibits the Department of
Justice from spending funds to prevent states’ implementation
of their medical marijuana laws.




  *
    This summary constitutes no part of the opinion of the court. It has
been prepared by court staff for the convenience of the reader.
               UNITED STATES V. MCINTOSH                     7

    The panel held that it has jurisdiction under 28 U.S.C.
§ 1292(a)(1) to consider the interlocutory appeals from these
direct denials of requests for injunctions, and that the
appellants have standing to invoke separation-of-powers
provisions of the Constitution to challenge their criminal
prosecutions.

    The panel held that § 542 prohibits DOJ from spending
funds from relevant appropriations acts for the prosecution of
individuals who engaged in conduct permitted by state
medical marijuana laws and who fully complied with such
laws. The panel wrote that individuals who do not strictly
comply with all state-law conditions regarding the use,
distribution, possession, and cultivation of medical marijuana
have engaged in conduct that is unauthorized, and that
prosecuting such individuals does not violate § 542.

    Remanding to the district courts, the panel instructed that
if DOJ wishes to continue these prosecutions, the appellants
are entitled to evidentiary hearings to determine whether their
conduct was completely authorized by state law. The panel
wrote that in determining the appropriate remedy for any
violation of § 542, the district courts should consider the
temporal nature of the lack of funds along with the
appellants’ rights to a speedy trial.
8             UNITED STATES V. MCINTOSH

                       COUNSEL

Marc J. Zilversmit (argued), San Francisco, California, for
Defendant-Appellant Steve McIntosh.

Robert R. Fischer (argued), Federal Defenders of Eastern
Washington & Idaho, Spokane, Washington, for Defendant-
Appellant Jerad John Kynaston.

Richard D. Wall, Spokane, Washington, for Defendant-
Appellant Tyler Scott McKinley.

Douglas Hiatt, Seattle, Washington; Douglas Dwight Phelps,
Spokane, Washington; for Defendant-Appellant Samuel
Michael Doyle.

David Matthew Miller, Spokane, Washington, for Defendant-
Appellant Brice Christian Davis.

Nicholas V. Vieth, Spokane, Washington, for Defendant-
Appellant Jayde Dillion Evans.

Andras Farkas (argued), Assistant Federal Defender; Heather
E. Williams, Federal Defender; Federal Defenders of the
Eastern District of California, Fresno, California; for
Defendant-Appellant/Petitioner Iane Lovan.

Daniel L. Harralson, Daniel L. Harralson Law Corp., Fresno,
California, for Defendant-Appellant/Petitioner Somphane
Malathong.

Harry M. Drandell, Law Offices of Harry M. Drandell,
Fresno, California, for Defendant-Appellant/Petitioner Vong
Southy.
               UNITED STATES V. MCINTOSH                    9

Peter M. Jones, Wanger Jones Helsley, P.C., Fresno,
California, for Defendant-Appellant/Petitioner Khamphou
Khouthong.

Owen P. Martikan (argued), Assistant United States Attorney;
Barbara J. Valliere, Chief, Appellate Division; Brian Stretch,
United States Attorney; United States Attorney’s Office, San
Francisco, California, and ; Russell E. Smoot and Timothy J.
Ohms, Assistant United States Attorneys; Michael C.
Ormsby, United States Attorney; United States Attorney’s
Office, Spokane, Washington; Camil A. Skipper, Assistant
United States Attorney; Benjamin B. Wagner, United States
Attorney; United States Attorney’s Office, Sacramento,
California; for Plaintiff-Appellee/Real Party in Interest
United States.


                         OPINION

O’SCANNLAIN, Circuit Judge:

   We are asked to decide whether criminal defendants may
avoid prosecution for various federal marijuana offenses on
the basis of a congressional appropriations rider that
prohibits the United States Department of Justice from
spending funds to prevent states’ implementation of their own
medical marijuana laws.

                              I

                              A

    These ten cases are consolidated interlocutory appeals and
petitions for writs of mandamus arising out of orders entered
10                UNITED STATES V. MCINTOSH

by three district courts in two states within our circuit.1 All
Appellants have been indicted for various infractions of the
Controlled Substances Act (CSA). They have moved to
dismiss their indictments or to enjoin their prosecutions on
the grounds that the Department of Justice (DOJ) is
prohibited from spending funds to prosecute them.

    In McIntosh, five codefendants allegedly ran four
marijuana stores in the Los Angeles area known as
Hollywood Compassionate Care (HCC) and Happy Days, and
nine indoor marijuana grow sites in the San Francisco and
Los Angeles areas. These codefendants were indicted for
conspiracy to manufacture, to possess with intent to
distribute, and to distribute more than 1000 marijuana plants
in violation of 21 U.S.C. §§ 846, 841(a)(1), 841(b)(l)(A).
The government sought forfeiture derived from such
violations under 21 U.S.C. § 853.

    In Lovan, the U.S. Drug Enforcement Agency and Fresno
County Sheriff’s Office executed a federal search warrant on
60 acres of land located on North Zedicker Road in Sanger,
California. Officials allegedly located more than 30,000
marijuana plants on this property. Four codefendants were
indicted for manufacturing 1000 or more marijuana plants
and for conspiracy to manufacture 1000 or more marijuana
plants in violation of 21 U.S.C. §§ 841(a)(1), 846.


  1
    Appellants filed one appeal in United States v. McIntosh, No. 15-
10117, arising out of the Northern District of California; one appeal in
United States v. Kynaston, No. 15-30098, arising out of the Eastern
District of Washington; and four appeals with four corresponding petitions
for mandamus—Nos. 15-10122, 15-10127, 15-10132, 15-10137, 15-
71158, 15-71174, 15-71179, 15-71225, which we shall address as United
States v. Lovan—arising out of the Eastern District of California.
               UNITED STATES V. MCINTOSH                   11

    In Kynaston, five codefendants face charges that arose out
of the execution of a Washington State search warrant related
to an investigation into violations of Washington’s Controlled
Substances Act. Allegedly, a total of 562 “growing
marijuana plants,” along with another 677 pots, some of
which appeared to have the root structures of suspected
harvested marijuana plants, were found. The codefendants
were indicted for conspiring to manufacture 1000 or more
marijuana plants, manufacturing 1000 or more marijuana
plants, possessing with intent to distribute 100 or more
marijuana plants, possessing a firearm in furtherance of a
Title 21 offense, maintaining a drug-involved premise, and
being felons in possession of a firearm in violation of
18 U.S.C. §§ 922(g)(1), 924(c)(1)(A)(i) and 21 U.S.C.
§§ 841, 856(a)(1).

                              B

    In December 2014, Congress enacted the following rider
in an omnibus appropriations bill funding the government
through September 30, 2015:

       None of the funds made available in this Act
       to the Department of Justice may be used,
       with respect to the States of Alabama, Alaska,
       Arizona, California, Colorado, Connecticut,
       Delaware, District of Columbia, Florida,
       Hawaii, Illinois, Iowa, Kentucky, Maine,
       Maryland, Massachusetts, Michigan,
       Minnesota, Mississippi, Missouri, Montana,
       Nevada, New Hampshire, New Jersey, New
       Mexico, Oregon, Rhode Island, South
       Carolina, Tennessee, Utah, Vermont,
       Washington, and Wisconsin, to prevent such
12             UNITED STATES V. MCINTOSH

       States from implementing their own State
       laws that authorize the use, distribution,
       possession, or cultivation of medical
       marijuana.

Consolidated and Further Continuing Appropriations Act,
2015, Pub. L. No. 113-235, § 538, 128 Stat. 2130, 2217
(2014).     Various short-term measures extended the
appropriations and the rider through December 22, 2015. On
December 18, 2015, Congress enacted a new appropriations
act, which appropriates funds through the fiscal year ending
September 30, 2016, and includes essentially the same rider
in § 542. Consolidated Appropriations Act, 2016, Pub. L.
No. 114-113, § 542, 129 Stat. 2242, 2332–33 (2015) (adding
Guam and Puerto Rico and changing “prevent such States
from implementing their own State laws” to “prevent any of
them from implementing their own laws”).

    Appellants in McIntosh, Lovan, and Kynaston filed
motions to dismiss or to enjoin on the basis of the rider. The
motions were denied from the bench in hearings in McIntosh
and Lovan, while the court in Kynaston filed a short written
order denying the motion after a hearing. In McIntosh and
Kynaston, the court concluded that defendants had failed to
carry their burden to demonstrate their compliance with state
medical marijuana laws. In Lovan, the court concluded that
the determination of compliance with state law would depend
on facts found by the jury in a federal prosecution, and thus
it would revisit the defendants’ motion after the trial.

    Appellants in all three cases filed interlocutory appeals,
and Appellants in McIntosh and Lovan ask us to consider
issuing writs of mandamus if we do not assume jurisdiction
over the appeals.
               UNITED STATES V. MCINTOSH                     13

                               II

    Federal courts are courts of limited subject-matter
jurisdiction, possessing only that power authorized both by
the Constitution and by Congress. See Gunn v. Minton,
133 S. Ct. 1059, 1064 (2013). Before proceeding to the
merits of this dispute, we must assure ourselves that we have
jurisdiction. See Steel Co. v. Citizens for a Better Env’t,
523 U.S. 83, 95 (1998).

                               A

    The parties dispute whether Congress has authorized us
to exercise jurisdiction over these interlocutory appeals. “Our
jurisdiction is typically limited to final decisions of the
district court.” United States v. Romero-Ochoa, 554 F.3d
833, 835 (9th Cir. 2009). “In criminal cases, this prohibits
appellate review until after conviction and imposition of
sentence.” Midland Asphalt Corp. v. United States, 489 U.S.
794, 798 (1989). In the cases before us, no Appellants have
been convicted or sentenced. Therefore, unless some
exception to the general rule applies, we should not reach the
merits of this dispute. Appellants invoke three possible
avenues for reaching the merits: jurisdiction over an order
refusing an injunction, jurisdiction under the collateral order
doctrine, and the writ of mandamus. We address the first of
these three avenues.

                               1

   Under 28 U.S.C. § 1292(a), “the courts of appeals shall
have jurisdiction of appeals from: (1) Interlocutory orders of
the district courts of the United States . . . granting,
continuing, modifying, refusing or dissolving injunctions, . . .
14             UNITED STATES V. MCINTOSH

except where a direct review may be had in the Supreme
Court.” (emphasis added). By its terms, § 1292(a)(1)
requires only an interlocutory order refusing an injunction.
Nonetheless, relying on Carson v. American Brands, Inc.,
450 U.S. 79, 84 (1981), the government argues that
§ 1292(a)(1) requires Appellants to show that the
interlocutory order (1) has the effect of refusing an
injunction; (2) has a serious, perhaps irreparable,
consequence; and (3) can be effectually challenged only by
immediate appeal.

    The government’s reliance on Carson is misplaced in
light of our precedent interpreting that case. In Shee Atika v.
Sealaska Corp., we explained:

       In Carson, the Supreme Court considered
       whether section 1292(a)(1) permitted appeal
       from an order denying the parties’ joint
       motion for approval of a consent decree that
       contained an injunction as one of its
       provisions. Because the order did not, on its
       face, deny an injunction, an appeal from the
       order did not fall precisely within the
       language of section 1292(a)(1). The Court
       nevertheless permitted the appeal. The Court
       stated that, while section 1292(a)(1) must be
       narrowly construed in order to avoid
       piecemeal litigation, it does permit appeals
       from orders that have the “practical effect” of
       denying an injunction, provided that the
       would-be appellant shows that the order
       “might have a serious, perhaps irreparable,
       consequence.”
               UNITED STATES V. MCINTOSH                    15

       We find nothing in Carson to suggest that the
       requirement of irreparable injury applies to
       appeals from orders specifically denying
       injunctions. Carson merely expanded the
       scope of appeals that do not fall within the
       meaning of the statute. Sealaska appeals from
       the direct denial of a request for an injunction.
       Carson, therefore, is simply irrelevant.

39 F.3d 247, 249 (9th Cir. 1994) (citations omitted); accord
Paige v. California, 102 F.3d 1035, 1038 (9th Cir. 1996); see
also Shee Atika, 39 F.3d at 249 n.2 (noting that its conclusion
was consistent with “the overwhelming majority of courts of
appeals that have considered the issue” and collecting cases).
Thus, Carson’s requirements do not apply to appeals from the
“direct denial of a request for an injunction.” Shee Atika,
39 F.3d at 249.

                              2

    In the cases before us, the district courts issued direct
denials of requests for injunctions. Lovan, for instance,
requested injunctive relief in the conclusion of his opening
brief: “Therefore, the Court should dismiss all counts against
Mr. Lovan based upon alleged violations of 21 U.S.C. § 841
and/or enjoin the Department of Justice from taking any
further action against the defendants in this case unless and
until the Department can show such action does not involve
the expenditure of any funds in violation of the
Appropriations Act.” At the hearing, Lovan’s counsel made
exceptionally clear that his motion sought injunctive relief in
the alternative:
16             UNITED STATES V. MCINTOSH

       THE COURT: But remember, your remedy is
       not because you are upset that the Department
       of Justice is spending taxpayer money. Your
       remedy is a dismissal, which is what you are
       seeking now, is it not?

       MR. FARKAS: And your Honor, as an
       alternative in our motion, we ask for a stay of
       these proceedings, asked this Court to enjoin
       the Department of Justice from spending any
       funds to prosecute Mr. Lovan if this Court
       finds he is in conformity with the California
       Compassionate Use Act. So it is a motion to
       dismiss or, alternatively, a motion to enjoin
       until Congress designates funds for that
       purpose.

Shortly thereafter, Lovan’s counsel reiterated: “[W]e would
ask either for a dismissal or to enjoin the government from
spending any funds that were not appropriated under the
Appropriations Act.” At the close of the hearing, Lovan’s
counsel even explicitly argued that the district court’s denial
of injunctive relief would be appealable immediately: “I
believe this might be the type of collateral order that is
appealable to the Ninth Circuit immediately. As I said, we
are asking for an injunction.” The district court denied
Lovan’s motion, which clearly requested injunctive relief.

    Similarly, in Kynaston, the opening brief in support of the
motion began and ended with explicit requests for injunctive
relief. Subsequent filings by other defendants in that case
referenced the injunctive relief sought, and one discussed at
length how courts of equity should exercise their jurisdiction.
                UNITED STATES V. MCINTOSH                     17

The district court denied the motion, which clearly sought
injunctive relief.

    In McIntosh, the defendant requested injunctive relief in
his moving papers, and he mentioned his request for
injunctive relief three times in his reply brief. At the hearing,
the question of injunctive relief did not arise, and the district
court said simply that it was denying the motion. Although
McIntosh could have emphasized the equitable component of
his request more, we conclude that he raised the issue
sufficiently for the denial of his motion to constitute a direct
denial of a request for an injunction.

    Therefore, we have jurisdiction under 28 U.S.C.
§ 1292(a)(1) to consider the interlocutory appeals from these
direct denials of requests for injunctions.

                               3

    We note the unusual circumstances presented by these
cases. In almost all federal criminal prosecutions, injunctive
relief and interlocutory appeals will not be appropriate.
Federal courts traditionally have refused, except in rare
instances, to enjoin federal criminal prosecutions. See
Ackerman v. Int’l Longshoremen’s Union, 187 F.2d 860, 868
(9th Cir. 1951); Argonaut Mining Co. v. McPike, 78 F.2d 584,
586 (9th Cir. 1935); Stolt-Nielsen, S.A. v. United States,
442 F.3d 177, 185 (3d Cir. 2006); Deaver v. Seymour,
822 F.2d 66, 69 (D.C. Cir. 1987). “An order by a federal
court that relates only to the conduct or progress of litigation
before that court ordinarily is not considered an injunction
and therefore is not appealable under § 1292(a)(1).”
Gulfstream Aerospace Corp. v. Mayacamas Corp., 485 U.S.
271, 279 (1988). Thus, in almost all circumstances, federal
18                 UNITED STATES V. MCINTOSH

criminal defendants cannot obtain injunctions of their
ongoing prosecutions, and orders by district courts relating
solely to requests to stay ongoing federal prosecutions will
not constitute appealable orders under § 1292(a)(1).

    Here, however, Congress has enacted an appropriations
rider that specifically restricts DOJ from spending money to
pursue certain activities. It is “emphatically . . . the exclusive
province of the Congress not only to formulate legislative
policies and mandate programs and projects, but also to
establish their relative priority for the Nation. Once
Congress, exercising its delegated powers, has decided the
order of priorities in a given area, it is for . . . the courts to
enforce them when enforcement is sought.” Tenn. Valley
Auth. v. Hill, 437 U.S. 153, 194 (1978); accord United States
v. Oakland Cannabis Buyers’ Co-op., 532 U.S. 483, 497
(2001). A “court sitting in equity cannot ‘ignore the
judgment of Congress, deliberately expressed in legislation.’”
Oakland Cannabis, 532 U.S. at 497 (quoting Virginian Ry.
Co. v. Sys. Fed’n No. 40, 300 U.S. 515, 551 (1937)). Even if
Appellants cannot obtain injunctions of their prosecutions
themselves, they can seek—and have sought—to enjoin DOJ
from spending funds from the relevant appropriations acts on
such prosecutions.2 When Congress has enacted a legislative



  2
    We need not decide in the first instance exactly how the district courts
should resolve claims that DOJ is spending money to prosecute a
defendant in violation of an appropriations rider. We therefore take no
view on the precise relief required and leave that issue to the district courts
in the first instance. We note that district courts in criminal cases have
ancillary jurisdiction, which “is the power of a court to adjudicate and
determine matters incidental to the exercise of its primary jurisdiction over
a cause under review.” United States v. Sumner, 226 F.3d 1005, 1013–15
(9th Cir. 2000); see Kokkonen v. Guardian Life Ins. Co. of Am., 511 U.S.
                UNITED STATES V. MCINTOSH                        19

restriction like § 542 that expressly prohibits DOJ from
spending funds on certain actions, federal criminal defendants
may seek to enjoin the expenditure of those funds, and we
may exercise jurisdiction over a district court’s direct denial
of a request for such injunctive relief.

                                 B

                                 1

    As part of our jurisdictional inquiry, we must consider
whether Appellants have standing to complain that DOJ is
spending money that has not been appropriated by Congress.
“The doctrine of standing asks whether a litigant is entitled to
have a federal court resolve his grievance.” Kowalski v.
Tesmer, 543 U.S. 125, 128 (2004). Although the government
concedes that Appellants have standing, we have an
“independent obligation to examine [our] own jurisdiction,
and standing is perhaps the most important of the
jurisdictional doctrines.” United States v. Hays, 515 U.S.
737, 742 (1995) (internal quotation marks and alterations
omitted).

    Constitutional limits on our jurisdiction are established by
Article III, which limits the jurisdiction of federal courts to
“Cases” and “Controversies.” U.S. Const. art. III, § 2. It
“demands that an ‘actual controversy’ persist throughout all
stages of litigation. That means that standing ‘must be met
by persons seeking appellate review . . . .’” Hollingsworth v.
Perry, 133 S. Ct. 2652, 2661 (2013) (citations omitted). To
have Article III standing, a litigant “must have suffered or be


375, 378–80 (1994); Garcia v. Teitler, 443 F.3d 202, 206–10 (2d Cir.
2006).
20              UNITED STATES V. MCINTOSH

imminently threatened with a concrete and particularized
‘injury in fact’ that is fairly traceable to the challenged action
. . . and likely to be redressed by a favorable judicial
decision.” Lexmark Int’l, Inc. v. Static Control Components,
Inc., 134 S. Ct. 1377, 1386 (2014).

    In Bond v. United States, the Supreme Court addressed a
situation similar to the cases before us. 564 U.S. 211 (2011).
There, the Third Circuit had concluded that the criminal
defendant lacked “standing to challenge a federal statute on
grounds that the measure interferes with the powers reserved
to States,” and the Supreme Court reversed. Id. at 216, 226.

    The Court explained that “[o]ne who seeks to initiate or
continue proceedings in federal court must demonstrate,
among other requirements, both standing to obtain the relief
requested, and, in addition, an ‘ongoing interest in the
dispute’ on the part of the opposing party that is sufficient to
establish ‘concrete adverseness.’” Id. at 217 (citations
omitted). “When those conditions are met, Article III does
not restrict the opposing party’s ability to object to relief
being sought at its expense.” Id. “The requirement of Article
III standing thus had no bearing upon [the defendant’s]
capacity to assert defenses in the District Court.” Id.

    Applying those principles to the defendant’s standing to
appeal, the Court concluded that it was “clear Article III’s
prerequisites are met. Bond’s challenge to her conviction and
sentence ‘satisfies the case-or-controversy requirement,
because the incarceration . . . constitutes a concrete injury,
caused by the conviction and redressable by invalidation of
the conviction.’” Id. Here, Appellants have not yet been
deprived of liberty via a conviction, but their indictments
imminently threaten such a deprivation. Cf. Susan B.
               UNITED STATES V. MCINTOSH                     21

Anthony List v. Driehaus, 134 S. Ct. 2334, 2342–47 (2014)
(threatened prosecution may give rise to standing). They
clearly had Article III standing to pursue their challenges
below because they were merely objecting to relief sought at
their expense. And they have standing on appeal because
their potential convictions constitute concrete, particularized,
and imminent injuries, which are caused by their prosecutions
and redressable by injunction or dismissal of such
prosecutions. See Bond, 564 U.S. at 217.

    After addressing Article III standing, the Bond Court
concluded that, “[i]f the constitutional structure of our
Government that protects individual liberty is compromised,
individuals who suffer otherwise justiciable injury may
object.” Id. at 223. The Court explained that both federalism
and separation-of-powers constraints in the Constitution serve
to protect individual liberty, and a litigant in a proper case
can invoke such constraints “[w]hen government acts in
excess of its lawful powers.” Id. at 220–24. The Court gave
numerous examples of cases in which private parties, rather
than government departments, were able to rely on
separation-of-powers principles in otherwise jusiticiable cases
or controversies. See id. at 223 (citing Free Enter. Fund v.
Pub. Co. Accounting Oversight Bd., 561 U.S. 477 (2010);
Clinton v. City of New York, 524 U.S. 417, 433–36 (1998);
Plaut v. Spendthrift Farm, Inc., 514 U.S. 211 (1995);
Bowsher v. Synar, 478 U.S. 714 (1986); INS v. Chadha,
462 U.S. 919 (1983); N. Pipeline Constr. Co. v. Marathon
Pipe Line Co., 458 U.S. 50 (1982); Youngstown Sheet & Tube
Co. v. Sawyer, 343 U.S. 579 (1952); A.L.A. Schechter Poultry
Corp. v. United States, 295 U.S. 495 (1935)).

   The Court reiterated this principle in NLRB v. Noel
Canning, 134 S. Ct. 2550 (2014). There, the Court granted
22             UNITED STATES V. MCINTOSH

relief to a private party challenging an order against it on the
basis that certain members of the National Labor Relations
Board had been appointed in excess of presidential authority
under the Recess Appointments Clause, another separation-
of-powers constraint. Id. at 2557. The Court “recognize[d],
of course, that the separation of powers can serve to
safeguard individual liberty and that it is the ‘duty of the
judicial department’—in a separation-of-powers case as in
any other—‘to say what the law is.’” Id. at 2559–60 (citing
Clinton, 524 U.S. at 449–50 (Kennedy, J., concurring), and
quoting Marbury v. Madison, 5 U.S. (1 Cranch) 137, 177
(1803)); see also id. at 2592–94 (Scalia, J., concurring in the
judgment) (discussing at great length how the separation of
powers protects individual liberty).

    Thus, Appellants have standing to invoke separation-of-
powers provisions of the Constitution to challenge their
criminal prosecutions.

                               2

    Here, Appellants complain that DOJ is spending funds
that have not been appropriated by Congress in violation of
the Appropriations Clause of the Constitution. See U.S.
Const. art. I, § 9, cl. 7 (“No Money shall be drawn from the
Treasury, but in Consequence of Appropriations made by
Law . . . .”). This “straightforward and explicit command . . .
means simply that no money can be paid out of the Treasury
unless it has been appropriated by an act of Congress.” Office
of Pers. Mgmt. v. Richmond, 496 U.S. 414, 424 (1990)
(citation omitted). “Money may be paid out only through an
appropriation made by law; in other words, the payment of
money from the Treasury must be authorized by a statute.”
Id.
               UNITED STATES V. MCINTOSH                    23

    The Appropriations Clause plays a critical role in the
Constitution’s separation of powers among the three branches
of government and the checks and balances between them.
“Any exercise of a power granted by the Constitution to one
of the other branches of Government is limited by a valid
reservation of congressional control over funds in the
Treasury.” Id. at 425. The Clause has a “fundamental and
comprehensive purpose . . . to assure that public funds will be
spent according to the letter of the difficult judgments
reached by Congress as to the common good and not
according to the individual favor of Government agents.” Id.
at 427–28. Without it, Justice Story explained, “the executive
would possess an unbounded power over the public purse of
the nation; and might apply all its moneyed resources at his
pleasure.” Id. at 427 (quoting 2 Joseph Story, Commentaries
on the Constitution of the United States § 1348 (3d ed.
1858)).

    Thus, if DOJ were spending money in violation of § 542,
it would be drawing funds from the Treasury without
authorization by statute and thus violating the Appropriations
Clause. That Clause constitutes a separation-of-powers
limitation that Appellants can invoke to challenge their
prosecutions.

                              III

  The parties dispute whether the government’s spending
money on their prosecutions violates § 542.

                              A

   We focus, as we must, on the statutory text. Section 542
provides that “[n]one of the funds made available in this Act
24                 UNITED STATES V. MCINTOSH

to the Department of Justice may be used, with respect to
[Medical Marijuana States3] to prevent any of them from
implementing their own laws that authorize the use,
distribution, possession, or cultivation of medical marijuana.”
Consolidated Appropriations Act, 2016, Pub. L. No. 114-113,
§ 542, 129 Stat. 2242, 2332–33 (2015). Unfortunately, the
rider is not a model of clarity.

                                      1

    “It is a ‘fundamental canon of statutory construction’ that,
‘unless otherwise defined, words will be interpreted as taking
their ordinary, contemporary, common meaning.’” Sandifer
v. U.S. Steel Corp., 134 S. Ct. 870, 876 (2014) (quoting
Perrin v. United States, 444 U.S. 37, 42 (1979)). Thus, in
order to decide whether the prosecutions of Appellants violate
§ 542, we must determine the plain meaning of “prevent any
of [the Medical Marijuana States] from implementing their
own laws that authorize the use, distribution, possession, or
cultivation of medical marijuana.” The pronoun “them”
refers back to the Medical Marijuana States, and “their own


 3
   To avoid repeating the names of all 43 jurisdictions listed, we refer to
Alabama, Alaska, Arizona, California, Colorado, Connecticut, Delaware,
Florida, Georgia, Hawaii, Illinois, Iowa, Kentucky, Louisiana, Maine,
Maryland, Massachusetts, Michigan, Minnesota, Mississippi, Missouri,
Montana, Nevada, New Hampshire, New Jersey, New Mexico, New York,
North Carolina, Oklahoma, Oregon, Rhode Island, South Carolina,
Tennessee, Texas, Utah, Vermont, Virginia, Washington, Wisconsin,
Wyoming, the District of Columbia, Guam, and Puerto Rico as the
“Medical Marijuana States” and their laws authorizing “the use,
distribution, possession, or cultivation of medical marijuana” as the “State
Medical Marijuana Laws.” While recognizing that the list includes three
non-states, we will refer to the listed jurisdictions as states and their laws
as state laws without further qualification.
               UNITED STATES V. MCINTOSH                     25

laws” refers to the state laws of the Medical Marijuana States.
And “implement” means:

       To “carry out, accomplish; esp.: to give
       practical effect to and ensure of actual
       fulfillment by concrete measure.” Implement,
       Merriam-Webster’s Collegiate Dictionary
       (11th ed. 2003);

       “To put into practical effect; carry out.”
       Implement, American Heritage Dictionary of
       the English Language (5th ed. 2011); and

       “To complete, perform, carry into effect (a
       contract, agreement, etc.); to fulfil (an
       engagement or promise).” Implement, Oxford
       English Dictionary, www.oed.com.

See Sanford v. MemberWorks, Inc., 625 F.3d 550, 559 (9th
Cir. 2010) (We “may follow the common practice of
consulting dictionaries to determine” ordinary meaning.);
Sandifer, 134 S. Ct. at 876. In sum, § 542 prohibits DOJ
from spending money on actions that prevent the Medical
Marijuana States’ giving practical effect to their state laws
that authorize the use, distribution, possession, or cultivation
of medical marijuana.

                               2

    DOJ argues that it does not prevent the Medical
Marijuana States from giving practical effect to their medical
marijuana laws by prosecuting private individuals, rather than
taking legal action against the state. We are not persuaded.
26                UNITED STATES V. MCINTOSH

    Importantly, the “[s]tatutory language cannot be
construed in a vacuum. It is [another] fundamental canon of
statutory construction that the words of a statute must be read
in their context and with a view to their place in the overall
statutory scheme.” Sturgeon v. Frost, 136 S. Ct. 1061, 1070
(2016) (internal quotation marks omitted). Here, we must
read § 542 with a view to its place in the overall statutory
scheme for marijuana regulation, namely the CSA and the
State Medical Marijuana Laws. The CSA prohibits the use,
distribution, possession, or cultivation of any marijuana. See
21 U.S.C. §§ 841(a), 844(a).4 The State Medical Marijuana
Laws are those state laws that authorize the use, distribution,
possession, or cultivation of medical marijuana. Thus, the
CSA prohibits what the State Medical Marijuana Laws
permit.

     In light of the ordinary meaning of the terms of § 542 and
the relationship between the relevant federal and state laws,
we consider whether a superior authority, which prohibits
certain conduct, can prevent a subordinate authority from
implementing a rule that officially permits such conduct by
punishing individuals who are engaged in the conduct
officially permitted by the lower authority. We conclude that
it can.




  4
     This requires a slight caveat. Under the CSA, “the manufacture,
distribution, or possession of marijuana [is] a criminal offense, with the
sole exception being use of the drug as part of a Food and Drug
Administration preapproved research study.” Gonzales v. Raich, 545 U.S.
1, 14 (2005); see 21 U.S.C. §§ 812(c), 823(f), 841(a)(1), 844(a). Thus,
except as part of “a strictly controlled research project,” federal law
“designates marijuana as contraband for any purpose.” Raich, 545 U.S.
at 24, 27.
               UNITED STATES V. MCINTOSH                    27

    DOJ, without taking any legal action against the Medical
Marijuana States, prevents them from implementing their
laws that authorize the use, distribution, possession, or
cultivation of medical marijuana by prosecuting individuals
for use, distribution, possession, or cultivation of medical
marijuana that is authorized by such laws. By officially
permitting certain conduct, state law provides for non-
prosecution of individuals who engage in such conduct. If
the federal government prosecutes such individuals, it has
prevented the state from giving practical effect to its law
providing for non-prosecution of individuals who engage in
the permitted conduct.

   We therefore conclude that, at a minimum, § 542
prohibits DOJ from spending funds from relevant
appropriations acts for the prosecution of individuals who
engaged in conduct permitted by the State Medical Marijuana
Laws and who fully complied with such laws.

                              3

    Appellants in McIntosh and Kynaston argue for a more
expansive interpretation of § 542. They contend that the rider
prohibits DOJ from bringing federal marijuana charges
against anyone licensed or authorized under a state medical
marijuana law for activity occurring within that state,
including licensees who had failed to comply fully with state
law.

    For instance, Appellants in Kynaston argue that
“implementation of laws necessarily involves all aspects of
putting the law into practical effect, including interpretation
of the law, means of application and enforcement, and
procedures and processes for determining the outcome of
28             UNITED STATES V. MCINTOSH

individual cases.” Under this view, if the federal government
prosecutes individuals who are not strictly compliant with
state law, it will prevent the states from implementing the
entirety of their laws that authorize medical marijuana by
preventing them from giving practical effect to the penalties
and enforcement mechanisms for engaging in unauthorized
conduct.     Thus, argue the Kynaston Appellants, the
Department of Justice must refrain from prosecuting “unless
a person’s activities are so clearly outside the scope of a
state’s medical marijuana laws that reasonable debate is not
possible.”

    To determine whether such construction is correct, we
must decide whether the phrase “laws that authorize” includes
not only the rules authorizing certain conduct but also the
rules delineating penalties and enforcement mechanisms for
engaging in unauthorized conduct. In answering that
question, we consider the ordinary meaning of “laws that
authorize the use, distribution, possession, or cultivation of
medical marijuana.” “Law” has many different meanings,
including the following definitions that appear most relevant
to § 542:

       “The aggregate of legislation, judicial
       precedents, and accepted legal principles; the
       body of authoritative grounds of judicial and
       administrative action; esp., the body of rules,
       standards, and principles that the courts of a
       particular jurisdiction apply in deciding
       controversies brought before them.”

       “The set of rules or principles dealing with a
       specific area of a legal system .”
               UNITED STATES V. MCINTOSH                     29

Law, Black’s Law Dictionary (10th ed. 2014); and:

       “1. a. The body of rules, whether proceeding
       from formal enactment or from custom, which
       a particular state or community recognizes as
       binding on its members or subjects. (In this
       sense usually the law.).”

       “One of the individual rules which constitute
       the ‘law’ (sense 1) of a state or polity. . . . The
       plural has often a collective sense . . .
       approaching sense 1.”

Law, Oxford English Dictionary, www.oed.com. The relative
pronoun “that” restricts “laws” to those laws authorizing the
use, distribution, possession, or cultivation of medical
marijuana. See Bryan A. Garner, Garner’s Dictionary of
Legal Usage 887–89 (3d ed. 2011). In sum, the ordinary
meaning of § 542 prohibits the Department of Justice from
preventing the implementation of the Medical Marijuana
States’ laws or sets of rules and only those rules that
authorize medical marijuana use.

    We also consider the context of § 542. The rider prohibits
DOJ from preventing forty states, the District of Columbia,
and two territories from implementing their medical
marijuana laws. Not only are such laws varied in
composition but they also are changing as new statutes are
enacted, new regulations are promulgated, and new
administrative and judicial decisions interpret such statutes
and regulations. Thus, § 542 applies to a wide variety of laws
that are in flux.
30             UNITED STATES V. MCINTOSH

    Given this context and the restriction of the relevant laws
to those that authorize conduct, we conclude that § 542
prohibits the federal government only from preventing the
implementation of those specific rules of state law that
authorize the use, distribution, possession, or cultivation of
medical marijuana. DOJ does not prevent the implementation
of rules authorizing conduct when it prosecutes individuals
who engage in conduct unauthorized under state medical
marijuana laws. Individuals who do not strictly comply with
all state-law conditions regarding the use, distribution,
possession, and cultivation of medical marijuana have
engaged in conduct that is unauthorized, and prosecuting such
individuals does not violate § 542. Congress could easily
have drafted § 542 to prohibit interference with laws that
address medical marijuana or those that regulate medical
marijuana, but it did not. Instead, it chose to proscribe
preventing states from implementing laws that authorize the
use, distribution, possession, and cultivation of medical
marijuana.

                              B

   The parties cite various pieces of legislative history to
support their arguments regarding the meaning of § 542.

    We cannot consider such sources. It is a fundamental
principle of appropriations law that we may only consider the
text of an appropriations rider, not expressions of intent in
legislative history. “An agency’s discretion to spend
appropriated funds is cabined only by the ‘text of the
appropriation,’ not by Congress’ expectations of how the
funds will be spent, as might be reflected by legislative
history.” Salazar v. Ramah Navajo Chapter, 132 S. Ct. 2181,
2194–95 (2012) (quoting Int’l Union, UAW v. Donovan,
               UNITED STATES V. MCINTOSH                     31

746 F.2d 855, 860–61 (D.C. Cir. 1984) (Scalia, J.)). In
International Union, then-Judge Scalia explained:

        As the Supreme Court has said (in a case
        involving precisely the issue of Executive
        compliance with appropriation laws, although
        the principle is one of general applicability):
        “legislative intention, without more, is not
        legislation.” The issue here is not how
        Congress expected or intended the Secretary
        to behave, but how it required him to behave,
        through the only means by which it can (as far
        as the courts are concerned, at least) require
        anything—the enactment of legislation. Our
        focus, in other words, must be upon the text of
        the appropriation.

746 F.2d at 860–61 (quoting Train v. City of New York,
420 U.S. 35, 45 (1975)); see also Cherokee Nation of Okla.
v. Leavitt, 543 U.S. 631, 646 (2005) (“The relevant case law
makes clear that restrictive language contained in Committee
Reports is not legally binding.”); Lincoln v. Vigil, 508 U.S.
182, 192 (1993) (“‘[I]ndicia in committee reports and other
legislative history as to how the funds should or are expected
to be spent do not establish any legal requirements on’ the
agency.” (citation omitted)).

    We recognize that some members of Congress may have
desired a more expansive construction of the rider, while
others may have preferred a more limited interpretation.
However, we must consider only the text of the rider. If
Congress intends to prohibit a wider or narrower range of
DOJ actions, it certainly may express such intention,
hopefully with greater clarity, in the text of any future rider.
32                UNITED STATES V. MCINTOSH

                                  IV

    We therefore must remand to the district courts. If DOJ
wishes to continue these prosecutions, Appellants are entitled
to evidentiary hearings to determine whether their conduct
was completely authorized by state law, by which we mean
that they strictly complied with all relevant conditions
imposed by state law on the use, distribution, possession, and
cultivation of medical marijuana. We leave to the district
courts to determine, in the first instance and in each case, the
precise remedy that would be appropriate.

    We note the temporal nature of the problem with these
prosecutions. The government had authority to initiate
criminal proceedings, and it merely lost funds to continue
them. DOJ is currently prohibited from spending funds from
specific appropriations acts for prosecutions of those who
complied with state law. But Congress could appropriate
funds for such prosecutions tomorrow. Conversely, this
temporary lack of funds could become a more permanent lack
of funds if Congress continues to include the same rider in
future appropriations bills. In determining the appropriate
remedy for any violation of § 542, the district courts should
consider the temporal nature of the lack of funds along with
Appellants’ rights to a speedy trial under the Sixth
Amendment and the Speedy Trial Act, 18 U.S.C. § 3161.5

  5
    The prior observation should also serve as a warning. To be clear,
§ 542 does not provide immunity from prosecution for federal marijuana
offenses. The CSA prohibits the manufacture, distribution, and possession
of marijuana. Anyone in any state who possesses, distributes, or
manufactures marijuana for medical or recreational purposes (or attempts
or conspires to do so) is committing a federal crime. The federal
government can prosecute such offenses for up to five years after they
occur. See 18 U.S.C. § 3282. Congress currently restricts the government
                  UNITED STATES V. MCINTOSH                             33

                                    V

    For the foregoing reasons, we vacate the orders of the
district courts and remand with instructions to conduct an
evidentiary hearing to determine whether Appellants have
complied with state law.6

   VACATED AND                          REMANDED                 WITH
INSTRUCTIONS.


from spending certain funds to prosecute certain individuals. But
Congress could restore funding tomorrow, a year from now, or four years
from now, and the government could then prosecute individuals who
committed offenses while the government lacked funding. Moreover, a
new president will be elected soon, and a new administration could shift
enforcement priorities to place greater emphasis on prosecuting marijuana
offenses.

    Nor does any state law “legalize” possession, distribution, or
manufacture of marijuana. Under the Supremacy Clause of the
Constitution, state laws cannot permit what federal law prohibits. U.S.
Const. art VI, cl. 2. Thus, while the CSA remains in effect, states cannot
actually authorize the manufacture, distribution, or possession of
marijuana. Such activity remains prohibited by federal law.
   6
     We have jurisdiction under the All Writs Act to “issue all writs
necessary or appropriate in aid of [our] jurisdiction[] and agreeable to the
usages and principles of law.” 28 U.S.C. § 1651. The writ of mandamus
“is a drastic and extraordinary remedy reserved for really extraordinary
causes.” United States v. Guerrero, 693 F.3d 990, 999 (9th Cir. 2012)
(quoting Cheney v. U.S. Dist. Court, 542 U.S. 367, 380 (2004)). We
DENY the petitions for the writ of mandamus because the petitioners have
other means to obtain their desired relief and because the district courts’
orders were not clearly erroneous as a matter of law. See id. (citing
Bauman v. U.S. Dist. Ct., 557 F.2d 650, 654–55 (9th Cir. 2010)). In
addition, we GRANT the motion for leave to file an oversize reply brief,
ECF No. 47-2; DENY the motion to strike, ECF No. 52; and DENY the
motion for judicial notice, ECF No. 53.